Exhibit Adeona Announces Acquisition of Colwell Clinical Laboratories, a Southern California CLIA-Certified Clinical Lab Acquisition Intended to Complete and Initiate Generating Revenues During the Current Quarter Regional and National Growth Intended as First Clinical Lab Dedicated to the Diagnosis and Treatment of Disorders Involving Metal Dyshomeostasis Teleconference and Webcast Set for Friday, April 17 at 1pm ET. Ann Arbor, Michigan, April 16, 2009 Adeona Pharmaceuticals, Inc. (AMEX: AEN), a specialty pharmaceutical company dedicated to the awareness, diagnosis, prevention and treatment of subclinical zinc deficiency and chronic copper toxicity in the mature population, today announced that it has entered into an agreement to acquire Colwell Clinical Laboratories, Inc., an independent Southern California CLIA-certified clinical laboratory (”Colwell”). Founded and in operation since 1946, Colwell is one of the most established independent CLIA-certified clinical laboratories in the State of California.Centrally located in Southern California in Santa Ana, Orange County, Colwell can serve the same-day clinical laboratory needs of physicians that care for the 21 million residents of Los Angeles, San Diego, and Orange and Riverside Counties, one of the largest markets in the U.S.Located in close proximity to both Orange County and Long Beach airports, Colwell can provide next-day clinical laboratory service to physicians nationwide. Colwell has revenues of approximately $750,000 annually, is a licensed Medicare and MediCal provider, and accepts insurance from most third party reimbursers as well as private payers. Adeona intends Colwell to remain independent but to assist Colwell in expanding its offering of services to include a suite of high precision and proprietary assays and diagnostic panels useful for the diagnosis, prevention and treatment of conditions that involve metal dyshomeostasis.Adeona believes that, if operated as planned, Colwell may satisfy an unmet physician need for a clinical laboratory dedicated and competent in such areas. Steve H.
